                 Case 1:20-cv-01347-SAB Document 18 Filed 06/09/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9                                         FRESNO DIVISION
10
                                      )                   Case No. 1:20-cv-01347-SAB
11   DAVID DAVID,                     )
                                      )                   ORDER RE STIPULATION TO REMAND
12            Plaintiff,              )                   PURSUANT TO SENTENCE FOUR OF 42
                                      )                   U.S.C. § 405(G)
13       vs.                          )
                                      )                   (ECF No. 17)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )
17
            On September 22, 2020, David David (“Plaintiff”) filed this action seeking judicial
18
     review of a final decision of the Commissioner of Social Security denying his application for
19
20   disability benefits. (ECF No. 1.) The parties have consented to the jurisdiction of the United

21   States magistrate judge and this matter has been reassigned to the undersigned for all purposes.

22   (ECF Nos. 8, 9, 10.) On June 9, 2021, a stipulation was filed to remand this action for further

23   administrative proceedings. (ECF No. 17.)

24          Pursuant to the parties’ stipulation to remand this action pursuant to Sentence Four of 42
25   U.S.C. § 405(g), IT IS ORDERED that:
26          1.       This action is REMANDED to the Commissioner of Social Security for further
27                   proceedings consistent with the terms of the stipulation to remand;
28          2.       All pending dates and matters are VACATED; and


                                                      1
                   Case 1:20-cv-01347-SAB Document 18 Filed 06/09/21 Page 2 of 2



 1            3.       Judgment is ENTERED in favor of Plaintiff David David and against the
 2                     Commissioner of Social Security.
 3
 4   IT IS SO ORDERED.

 5   Dated:        June 9, 2021
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
